Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claims 1-20 are pending. 
Response to Arguments
Applicant presents the following arguments in the January 01, 2021 amendment. 
Applicant's arguments with respect to claims 1, 10 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2019/0278854 A1, hereinafter Newman) in view of Schoening et al. (US 6,505,228 B1, hereinafter Schoening) in view of Wei et al. (US 9,971,526 A1, hereinafter Wei). 
Regarding independent claim(s) 1, Newman discloses a storage system, comprising: at least one storage node configured to execute storage operations; a key data store comprising a log configured to include a set of key data entries, wherein each key data entry of the set of key data entries includes (Newman discloses the query processor is configured to: query the data model to retrieve a set of key references mapped to data references based on a specific range of time; and query the data model to retrieve a set of data references based on a specific range of time. The long-term log of the consensus process can be stored locally on each node, inherently resilient as they are guaranteed to be exact copies of the logs on all the other members of the consensus group. Data is stored as a series of keys and values. Data is persistent and distributed across multiple nodes. Assess to this through the keys. Key value database provide memory caching of data in order to provide ultrafast access to store values, (see Newman: Para. 0020, 0024, 0032, 0054, 0065 and FIG. 1-4). This reads on the claim concept of a storage system, comprising: at least one storage node configured to execute storage operations; a key data store comprising a log configured to include a set of key data entries, wherein each key data entry of the set of key data entries includes):
 at least one memory; at least one processor; and a storage application executable by the at least one processor using the at least one memory to perform operations comprising (a distributed database management system where data is stored over multiple data storage nodes in such a way that, along with data, time value is also stored each time when a key is mapped to data or value. Storage operations involve receiving and storing (Storage media can include memory devices), (see Newman: Para. 0017, 0026-0034). Includes conditional updates to the key references are managed based on a predefined condition specified within a transaction request. This work might involve reading or writing data, changing the values of variable parameters, or other actions. The computer programmable product includes a set of instructions, the set of instructions when executed by a processor and the computer also includes a memory (processor architectures, or combinations of different hardware and software), (see Newman: Para. 0024, 0032-0038, 0053, 0055, 0068 and 0074). Key allows to store different types of data. These data or class map to table in the database, where store the data. There are various attribute that map to column in the table. This reads on the claim concept of at least one memory; at least one processor; and a storage application executable by the at least one processor using the at least one memory to perform operations comprising):
However, Newman does not appears to specifically disclose a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node; and at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node.
In the same field of endeavor, Schoening discloses a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node (Schoening discloses a method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67 and Col. 36 line 1-67). This reads on the claim concept of a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node); and 
at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node (Schoening discloses the post-condition statement indicates what will ne true when the function finishes its work (which returns an array of strings. Each string is the class path of a Service Module Function). Post-condition is true when the function finishes executing (that returns a list of all classes that generate persistent data). A method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 36 line 1-67, Col. 44 line 1-67 and Col. 46 line 1-67). This reads on the claim concept of at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of
 characterization mechanism provides an annotation of each executable component. A partial order mechanism depends upon the characterization mechanism, and enables a first executable component to declare which other executable components, times, data sets, or other resources are pre-conditions to execution of the first executable component, as disclosed by Schoening, (see Abstract). 
	However, Newman and Schoening do not appears to specifically disclose calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one postcondition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter. 
	In the same field of endeavor, Wei discloses calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post condition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter (Wei discloses storage volume is an identifiable unit of data storage associated with the key value. The read operation takes a key as a parameter and returns an associated value from the key value store. The write operation takes a key and a value as parameters and, if the key does not exist in the key-value store, adds a new key-value record having the key and the value to the key-value store. The storage system provides a storage system interface that enables a client to submit a variety of key-value operations to the storage server. A volume includes a plurality of partitions, and throttling parameters associated with the volume are maintained in a key-value store that is associated with the volume, (see Wei: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 5 line 1-67). Keys to add the located key-value to the list. As a result of the storage server determining that adding the located key-value to the list would exceed the maximum size of the output list which is this cover on the precondition value and the at least one post condition value for key data entries. (See Wei: Col. 9 line 1-67). The data store also is shown to include a mechanism for storing log data 1414, which can be used for reporting, analysis or other such purposes, (see Wei: Col. 16 line 1-67 and FIG. 1-8). This reads on the claim concept of calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post condition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of Newman and Schoening in order to have incorporated calculating a storage system parameter based on the key value, as disclosed by Wei, since both of these mechanisms are directed to a key-value store, or key-value database is a simple database that uses an associative array (think of a map or dictionary) as the fundamental data model where each key is associated with one and only one value in a collection. This relationship is referred to as a key-value pair. The storage of the value as a data removes the need to index the data to improve performance. They provide a way to store, retrieve and update data using simple get, put and delete commands; the path to retrieve data is a direct request to the object in memory or on disk. The simplicity of this model makes a key-value store fast, easy to use, scalable, portable and flexible. Key-value stores scale out by implementing partitioning (storing data on more than one node), replication and auto recovery. They can scale up by maintaining the database in RAM and minimize the effects of ACID guarantees (a guarantee that committed transactions persist somewhere) by avoiding locks, latches and low-overhead server calls. Key-value stores handle size well and are good at processing a constant stream of read/write operations with low latency making them perfect. A key-value store because of its ability to return a value given a specific key, a cache transparently stores a pool of read data so that future requests for the data can be quickly accessed at a later time to improve performance. Data stored in a cache can be precomputed values or a copy of data stored on disk. When an application receives a request for data and it resides in the cache (called a hit), the request can be served by reading the cache, which is fast. If on the other hand, the requested information does not reside in the cache (called a miss) the requested data must be recomputed or retrieved from its original source which results in a delay. Caches and key-value store do have differences. Where key-value stores can be used as a database to persist data, caches are used in conjunction with a database when there is a need to increase read performance. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects.
Incorporating the teachings of Wei into Newman and Schoening would produce the storage system provides a keyvalue store that is associated with the storage volume. The clients access the key-value store via a keyvalue interface that provides a number of key-value operations to read, write, list, and delete key-value records from the key-value store, as disclosed by Wei, (see Abstract). 
	Regarding dependent claim(s) 2, the combination of Newman, Schoening and Wei discloses the method as in claim 1. Newman further discloses wherein the key value includes: a data object identifier; an inverse timestamp; and an operation identifier (Newman discloses a row key where the most recent event appears at start of the table instead of the end (inverse timestamp). a time-ordered list of pairs (e.g., data reference, time pairs). This list is referred to as "Timeline". Based on the (data reference, time) pairs, it is possible to quickly extract these pairs based on the nearest time to a target time (e.g., closest time on the historical data timeline), (see Newman: Para. 0023-0028, 0033-0041 and FIG. 3). The data can be a value, such as an integer, string, a JSON structure, or an array. The term "key reference" or simply "key" represents a specific handle with which to refer to any data or data value
(Via a data reference), which they are a data object identifier. The client 102 may perform a number of transactions or operations such as create, insert, read (query or access), update and delete, (see
Newman: Para. 0020-0026). This reads on the claim concept of wherein the key value includes: a data object identifier; an inverse timestamp; and an operation identifier).  
	Regarding dependent claim(s) 3, the combination of Newman, Schoening and Wei discloses the method as in claim 1. Newman further discloses wherein: the at least one precondition value and the at least one post condition value are associated with at least one operation property; and each key data entry further includes at least one operation property for the at least one precondition value and the at least one postcondition value (Includes conditional updates to the key references are managed based on a pre-defined condition specified within a transaction request. The post condition is simply a statement expressing what work has been accomplished by the function. This work might involve reading or writing data, changing the values of variable parameters, or other actions. The precondition statement indicates what must be true before the function is called. The post condition statement indicates what will be true when the function finishes its work. The computer programmable product includes a set of instructions, the set of instructions when executed by a processor and the computer also includes a memory, (see Newman: Para. 0024, 0038, 0053, 0055, 0068 and 0074). This distributed deduplication property of the system ensures data is stored efficiently with no more copies than absolutely required (post condition). The pre-defined condition is, (post condition) for example, to check if an update to the key-time ranges specified has occurred in the time since the transaction was created but before it could be applied to the database store. This pre-condition range is specified using (key, time) ranges, (see Newman: Para. 0051-0063). This reads on the claim concept of wherein: the at least one precondition value and the at least one post condition value are associated with at least one operation property; and each key data entry further includes at least one operation property for the at least one precondition value and the at least one post condition value).
	Regarding dependent claim(s) 4, the combination of Newman, Schoening and Wei discloses the method as in claim 1. Newman further discloses wherein: a plurality of precondition values and a plurality of post condition values are associated with a plurality of operation properties; each key data entry of the set of key data entries further includes: the plurality of operation properties for the plurality of precondition values; and the plurality of operation properties for the plurality of post condition values  (Newman disclose The present disclosure allows atomic updates on multiple keys (e.g., transactions) by using the PAXOS algoritlun. A distributed database management system where data is stored over multiple data storage nodes in such a way that, along with data, time value is also stored each time when a key is mapped to data or value. A timeline with multiple entries. The time reference determines a point in time at which the key reference is assigned the pair of the time reference and the data reference. Multi-key transactional updates, and further to perform range (in time and key space) based "Compare and Set" operations---e.g., a concurrent update to a number of keys e.g., (at a specific time implicitly the transaction time). A post-condition/precondition is a condition or predicate that must always be true just (after or prior) the execution of some section of code or after an operation in a formal specification, (see Newman: Para. 0024, 0027, 0028, 0031, 0039, 0049 and 0055). This reads on the claim concept of wherein: a plurality of precondition values and a plurality of post condition values are associated with a plurality of operation properties; each key data entry of the set of key data entries further includes: the plurality of operation properties for the plurality of precondition values; and the plurality of operation properties for the plurality of post condition values). 
	However, Newman and Schoening do not appears to specifically disclose calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the plurality of precondition values and the plurality of postcondition values for the plurality of key data entries. 
In the same field of endeavor, Wei discloses calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the plurality of precondition values and the plurality of post-condition values for the plurality of key data entries (Wei discloses storage volume is an identifiable unit of data storage associated with the key value. The read operation takes a key as a parameter and returns an associated value from the key value store. The write operation takes a key and a value as parameters and, if the key does not exist in the key-value store, adds a new key-value record having the key and the value to the key-value store. The storage system provides a storage system interface that enables a client to submit a variety of key-value operations to the storage server. A volume includes a plurality of partitions, and throttling parameters associated with the volume are maintained in a key-value store that is associated with the volume, (see Wei: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 5 line 1-67). Keys to add the located key-value to the list. As a result of the storage server determining that adding the located key-value to the list would exceed the maximum size of the output list which is this cover on the precondition value and the at least one post condition value for key data entries. (See Wei: Col. 9 line 1-67). The data store also is shown to include a mechanism for storing log data 1414, which can be used for reporting, analysis or other such purposes, (see Wei: Col. 16 line 1-67 and FIG. 1-8). Each partition of the plurality of partitions can include a separate key-value store. A particular partition of the plurality of partitions can be designated to retain volume-based key-value information or, in some implementations, volume based key-value information can be synchronized between key-value stores located on each partition of the plurality of partitions on the volume, (see Wei: Col. 5 line 1-67 and Col. 7 line 1-67). A precondition is a statement about what must be true about the inputs to a function to guarantee that the function will behave as expected (which you specify in post-conditions). Specify invalid values for input (example: if you divide by something, better put in that it may not be zero). Specify any valid ranges for input (example: if your function will only work as expected for values 0, 1, and 2, specify that). Specify specific operations and operators that must be defined on the template type(s) for the function to function/specify values that will or will not work for that function. This reads on the claim concept of calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the plurality of precondition values and the plurality of post-condition values for the plurality of key data entries). 
Regarding dependent claim(s) 6, the combination of Newman, Schoening and Wei discloses the method as in claim 1. However, Newman and Schoening do not appears to specifically disclose wherein: the storage application is further executable to perform operations comprising adding a new key data entry to the set of key data entries; and calculating the storage system parameter is performed responsive to adding the new key data entry.
In the same field of endeavor, Wei discloses wherein: the storage application is further executable to perform operations comprising adding a new key data entry to the set of key data entries; and calculating the storage system parameter is performed responsive to adding the new key data entry (a new value, and returns a value of True to the requester. In another example, the storage server makes a test-and-set operation available to clients. The test-and-set operation allows key-values to be used to synchronize access to shared resources. A new key-value record having the key and the value to the key-value store. If the key does exist in the key-value store, the existing value associated with the key is updated with the parameter value, (see Wei: Col. 2 line 1-67, Col. 3 line 1-67 and Col. 8 line 1-67). This reads on the claim concept of wherein: the storage application is further executable to perform operations comprising adding a new key data entry to the set of key data entries; and calculating the storage system parameter is performed responsive to adding the new key data entry). 
Regarding dependent claim(s) 7, the combination of Newman, Schoening and Wei discloses the method as in claim 1. However, Newman and Schoening do not appears to specifically disclose wherein the storage system parameter is calculated on a recurring basis at a defined time interval. 
In the same field of endeavor, Wei discloses wherein the storage system parameter is calculated on a recurring basis at a defined time interval (a result of a client connecting to the volume, the timestamp is read from the key-value store and compared to the current time (time interval). The storage server updates the timestamp as a consequence of updating the throttling parameters, (see Wei: Col. 3 line 1-67, Col. 12 line 1-67, Col. 13 line 1-67 and FIG. 10 & 11). This reads on the claim concept of discloses wherein the storage system parameter is calculated on a recurring basis at a defined time interval).  
Regarding independent claim(s) 10, Newman discloses a computer-implemented method, comprising: storing a set of key data entries in a key value store, each key data entry of the set of key data entries including (Newman discloses the query processor is configured to: query the data model to retrieve a set of key references mapped to data references based on a specific range of time; and query the data model to retrieve a set of data references based on a specific range of time. The long term log of the consensus process can be stored locally on each node, inherently resilient as they are guaranteed to be exact copies of the logs on all the other members of the consensus group. Data is stored as a series of keys and values. Data is persistent and distributed across multiple nodes. Assess to this through the keys. Key value database provide memory caching of data in order to provide ultrafast access to store values, (see Newman: Para. 0020, 0024, 0032, 0054, 0065 and FIG. 1-4). This reads on the claim concept of storing a set of key data entries in a key value store, each key data entry of the set of key data entries including).  
However, Newman does not appears to specifically disclose a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node; and at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node.
In the same field of endeavor, Schoening discloses a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node (Schoening discloses a method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67 and Col. 36 line 1-67). This reads on the claim concept of a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node); and 
at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node (Schoening discloses the post-condition statement indicates what will be true when the function finishes its work (which returns an array of strings. Each string is the class path of a Service Module Function). Post-condition is true when the function finishes executing (that returns a list of all classes that generate persistent data). A method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 36 line 1-67, Col. 44 line 1-67 and Col. 46 line 1-67). This reads on the claim concept of at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of
Newman in order to have incorporated execution based on pre- and post-conditions function, as disclosed by Schoening, since both of these mechanisms are directed to a precondition is a statement about what must be true about the inputs to a function to guarantee that the function will behave as expected (which you specify in postconditions). The precondition statement indicates what must be true before the function is called. The postcondition statement indicates what will be true when the function finishes its work. Key-value databases and document databases are quite similar. Key-value databases are the simplest of the NoSQL databases: The basic data structure is a dictionary or map. You can store a value, such as an integer, string, a JSON structure, or an array, along with a key used to reference that value. Key management is vital to smooth operations in a key-value database. Because key-value databases have no SQL-style query language to describe which values to fetch, keys are used to reference data. Key-value pairs of similar types, such as IDs and names, are stored with dissimilar value pairs, such as IDs and customer orders. In key-value databases, we work with a very simple data model which resembles dictionary. The syntax for manipulating data is simple. Regardless of the type of an operation, we specify a namespace, and a key to indicate we want to perform an action on a key-value pair. Type of it depends on our call. There are three operations performed on a key-value store: put, get, and delete. Key-value stores handle size well and are good at processing a constant stream of read/write operations. This property makes it highly scalable. Key-value stores scale out by implementing partitions, replication, and auto-recovery. They can scale up by maintaining the database in RAM. By avoiding locks, latches, and low-overhead server calls, key-value stores can minimize the effects of ACID guarantees, which guarantee that transactions persist somewhere once they are committed. Key-value stores offer a great approach for collecting and storing unstructured data, which can cause system performance to stall when combined with an SSD. Key-value databases easily can scale up and move to bigger storage volumes or scale out by adding more storage servers. A key-value store system satisfies the metric of scalability if it manages to distribute the data and the load of read/write operations over many servers which may increase the throughput of the system. Incorporating the teachings of Schoening into Newman would produce dynamically determining the order of execution of a plurality of computer program components. A characterization mechanism provides an annotation of each executable component. A partial order mechanism depends upon the characterization mechanism, and enables a first executable component to declare which other executable components, times, data sets, or other resources are pre-conditions to execution of the first executable component, as disclosed by Schoening, (see Abstract). 
	However, Newman and Schoening do not appears to specifically disclose calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post condition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter.
	In the same field of endeavor, Wei discloses calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post-condition value for each of the plurality of key data entries; and reporting the storage system parameter (Wei discloses storage volume is an identifiable unit of data storage associated with the key value. The read operation takes a key as a parameter and returns an associated value from the key value store. The write operation takes a key and a value as parameters and, if the key does not exist in the key-value store, adds a new key-value record having the key and the value to the key-value store. The storage system provides a storage system interface that enables a client to submit a variety of key-value operations to the storage server. A volume includes a plurality of partitions, and throttling parameters associated with the volume are maintained in a key-value
store that is associated with the volume, (see Wei: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 5 line 1-
67). Keys to add the located key-value to the list. As a result of the storage server determining that adding the located key-value to the list would exceed the maximum size of the output list which is this cover on the precondition value and the at least one post condition value for key data entries. (See
Wei: Col. 9 line 1-67). The data store also is shown to include a mechanism for storing log data 1414, which can be used for reporting, analysis or other such purposes, (see Wei: Col. 16 line 1-67 and FIG.
1-8). This reads on the claim concept of calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post condition value of each key data entry of the plurality of key data entries; and reporting the storage system parameter). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of Newman and Schoening in order to have incorporated calculating a storage system parameter based on the key value, as disclosed by Wei, since both of these mechanisms are directed to a key-value store, or key-value database is a simple database that uses an associative array (think of a map or dictionary) as the fundamental data model where each key is associated with one and only one value in a collection. This relationship is referred to as a key-value pair. The storage of the value as a data removes the need to index the data to improve performance. They provide a way to store, retrieve and update data using simple get, put and delete commands; the path to retrieve data is a direct request to the object in memory or on disk. The simplicity of this model makes a key-value store fast, easy to use, scalable, portable and flexible. Key-value stores scale out by implementing partitioning (storing data on more than one node), replication and auto recovery. They can scale up by maintaining the database in RAM and minimize the effects of ACID guarantees (a guarantee that committed transactions persist somewhere) by avoiding locks, latches and low-overhead server calls. Key-value stores handle size well and are good at processing a constant stream of read/write operations with low latency making them perfect. A key-value store because of its ability to return a value given a specific key, a cache transparently stores a pool of read data so that future requests for the data can be quickly accessed at a later time to improve performance. Data stored in a cache can be precomputed values or a copy of data stored on disk. When an application receives a request for data and it resides in the cache (called a hit), the request can be served by reading the cache, which is fast. If on the other hand, the requested information does not reside in the cache (called a miss) the requested data must be recomputed or retrieved from its original source which results in a delay. Caches and key-value store do have differences. Where key-value stores can be used as a database to persist data, caches are used in conjunction with a database when there is a need to increase read performance. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects.
Incorporating the teachings of Wei into Newman and Schoening would produce the storage system provides a keyvalue store that is associated with the storage volume. The clients access the key-value store via a keyvalue interface that provides a number of key-value operations to read, write, list, and delete key-value records from the key-value store, as disclosed by Wei, (see Abstract). 
	Regarding claim 11, (draw method): claim 11 is method claim respectively that correspond to storage system of claim 2. Therefore, 11 is rejected for at least the same reasons as the storage system
2.
	Regarding claim 12, (draw method): claim 12 is method claim respectively that correspond to storage system of claim 3. Therefore, 12 is rejected for at least the same reasons as the storage system
3.
	Regarding claim 13, (draw method): claim 13 is method claim respectively that correspond to storage system of claim 4. Therefore, 13 is rejected for at least the same reasons as the storage system
4.
	Regarding claim 15, (draw method): claim 15 is method claim respectively that correspond to storage system of claim 6. Therefore, 15 is rejected for at least the same reasons as the storage system 6.
	Regarding claim 16, (draw method): claim 16 is method claim respectively that correspond to storage system of claim 7. Therefore, 16 is rejected for at least the same reasons as the storage system
7.
	Regarding independent claim(s) 19, Newman discloses a system, comprising: at least one storage node configured to execute storage operations; a key data store configured to include a set of key data entries, wherein each key data entry of the set of key data entries includes (Newman discloses the query processor is configured to: query the data model to retrieve a set of key references mapped to data references based on a specific range of time; and query the data model to retrieve a set of data references based on a specific range of time. The long-term log of the consensus process can be stored locally on each node, inherently resilient as they are guaranteed to be exact copies of the logs on all the other members of the consensus group. Data is stored as a series of keys and values. Data is persistent and distributed across multiple nodes. Assess to this through the keys. Key value database provide memory caching of data in order to provide ultrafast access to store values, (see Newman:
Para. 0020, 0024, 0032, 0054, 0065 and FIG. 1-4). This reads on the claim concept of at least one storage node configured to execute storage operations; a key data store configured to include a set of key data entries, wherein each key data entry of the set of key data entries includes).   
 However, Newman does not appears to specifically disclose a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node; and at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node.
In the same field of endeavor, Schoening discloses a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node (Schoening discloses a method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67 and Col. 36 line 1-67). This reads on the claim concept of a key value corresponding to at least one storage operation for a particular data object; at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage node); and 
at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node (Schoening discloses the post-condition statement indicates what will be true when the function finishes its work (which returns an array of strings. Each string is the class path of a Service Module Function). Post-condition is true when the function finishes executing (that returns a list of all classes that generate persistent data). A method of dynamically determining an execution order of a plurality of executable components, the method comprising the steps of associating, with a first component of the plurality of executable components, one or more preconditions to execution of the first component (at least one precondition value for a property of the particular data object prior to execution of the at least one storage operation by the at least one storage); storing a partial order of execution of the plurality of executable components based on the pre-conditions; and generating a final order of execution of the plurality of executable components based on the partial order. A precondition is something that must be true in order for the operation to work correctly. Each of the writeObject method 712 and readObject method 710 is passed a HashMap containing one or more key, value pairs. Each key comprises a column name for a column in the database 60, and an object value. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects. Schoening further discloses includes accessor methods that (a) receive data values read from the data base and set the corresponding instance object values and (b) get instance object values and deliver them for storage in the data base. Node 1234, node 1236, and node 1238 are all preconditions to execution of 35 node 1230. One or more stored properties files 56 are read, and the properties in the properties files are integrated. A storage node is connected to one or more storage devices that are used in Backup operations, such as backup and recovery. The properties of a field describe the characteristics and behavior of data added to that field, (see Schoening: Col. 21 line 1-67, Col. 22 line 1-67, Col. 23 line 1-67, Col. 27 line 1-67, Col. 31 line 1-67, Col. 33 line 1-67, Col. 34 line 1-67, Col. 36 line 1-67, Col. 44 line 1-67 and Col. 46 line 1-67). This reads on the claim concept of at least one postcondition value for the property of the particular data object after execution of the at least one storage operation by the at least one storage node); 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of
Newman in order to have incorporated execution based on pre- and post-conditions function, as disclosed by Schoening, since both of these mechanisms are directed to a precondition is a statement about what must be true about the inputs to a function to guarantee that the function will behave as expected (which you specify in postconditions). The precondition statement indicates what must be true before the function is called. The postcondition statement indicates what will be true when the function finishes its work. Key-value databases and document databases are quite similar. Key-value databases are the simplest of the NoSQL databases: The basic data structure is a dictionary or map. You can store a value, such as an integer, string, a JSON structure, or an array, along with a key used to reference that value. Key management is vital to smooth operations in a key-value database. Because key-value databases have no SQL-style query language to describe which values to fetch, keys are used to reference data. Key-value pairs of similar types, such as IDs and names, are stored with dissimilar value pairs, such as IDs and customer orders. In key-value databases, we work with a very simple data model which resembles dictionary. The syntax for manipulating data is simple. Regardless of the type of an operation, we specify a namespace, and a key to indicate we want to perform an action on a key-value pair. Type of it depends on our call. There are three operations performed on a key-value store: put, get, and delete. Key-value stores handle size well and are good at processing a constant stream of read/write operations. This property makes it highly scalable. Key-value stores scale out by implementing partitions, replication, and auto-recovery. They can scale up by maintaining the database in RAM. By avoiding locks, latches, and low-overhead server calls, key-value stores can minimize the effects of ACID guarantees, which guarantee that transactions persist somewhere once they are committed. Key-value stores offer a great approach for collecting and storing unstructured data, which can cause system performance to stall when combined with an SSD. Key-value databases easily can scale up and move to bigger storage volumes or scale out by adding more storage servers. A key-value store system satisfies the metric of scalability if it manages to distribute the data and the load of read/write operations over many servers which may increase the throughput of the system. Incorporating the teachings of Schoening into Newman would produce dynamically determining the order of execution of a plurality of computer program components. A characterization mechanism provides an annotation of each executable component. A partial order mechanism depends upon the characterization mechanism, and enables a first executable component to declare which other executable components, times, data sets, or other resources are pre-conditions to execution of the first executable component, as disclosed by Schoening, (see Abstract). 
However, Newman and Schoening do not appears to specifically disclose means for calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one postcondition value for each of the plurality of key data entries; and means for reporting the storage system parameter.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
In the same field of endeavor, Wei discloses means for calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one postcondition value for each of the plurality of key data entries; and means for reporting the storage system parameter (Wei discloses storage volume is an identifiable unit of data storage associated with the key value. The read operation takes a key as a parameter and returns an associated value from the key value store. The write operation takes a key and a value as parameters and, if the key does not exist in the key-value store, adds a new key-value record having the key and the value to the key-value store. The storage system provides a storage system interface that enables a client to submit a variety of key-value operations to the storage server. A volume includes a plurality of partitions, and throttling parameters associated with the volume are maintained in a key-value store that is associated with the volume, (see Wei: Col. 3 line 1-67, Col. 4 line 1-67 and Col. 5 line 1-67). Keys to add the located key-value to the list. As a result of the storage server determining that adding the located key-value to the list would exceed the maximum size of the output list which is this cover on the precondition value and the at least one post condition value for key data entries. (See Wei: Col. 9 line 1-67). The data store also is shown to include a mechanism for storing log data 1414, which can be used for reporting, analysis or other such purposes, (see Wei: Col. 16 line 1-67 and FIG. 1-8). This reads on the claim concept of means for calculating a storage system parameter from a plurality of key data entries of the set of key data entries using the at least one precondition value and the at least one post-condition value for each of the plurality of key data entries; and means for reporting the storage system parameter). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time of Newman and Schoening in order to have incorporated calculating a storage system parameter based on the key value, as disclosed by Wei, since both of these mechanisms are directed to a key-value store, or key-value database is a simple database that uses an associative array (think of a map or dictionary) as the fundamental data model where each key is associated with one and only one value in a collection. This relationship is referred to as a key-value pair. The storage of the value as a data removes the need to index the data to improve performance. They provide a way to store, retrieve and update data using simple get, put and delete commands; the path to retrieve data is a direct request to the object in memory or on disk. The simplicity of this model makes a key-value store fast, easy to use, scalable, portable and flexible. Key-value stores scale out by implementing partitioning (storing data on more than one node), replication and auto recovery. They can scale up by maintaining the database in RAM and minimize the effects of ACID guarantees (a guarantee that committed transactions persist somewhere) by avoiding locks, latches and low-overhead server calls. Key-value stores handle size well and are good at processing a constant stream of read/write operations with low latency making them perfect. A key-value store because of its ability to return a value given a specific key, a cache transparently stores a pool of read data so that future requests for the data can be quickly accessed at a later time to improve performance. Data stored in a cache can be precomputed values or a copy of data stored on disk. When an application receives a request for data and it resides in the cache (called a hit), the request can be served by reading the cache, which is fast. If on the other hand, the requested information does not reside in the cache (called a miss) the requested data must be recomputed or retrieved from its original source which results in a delay. Caches and key-value store do have differences. Where key-value stores can be used as a database to persist data, caches are used in conjunction with a database when there is a need to increase read performance. A key-value database is a type of nonrelational database that uses a simple key-value method to store data. A key-value database stores data as a collection of key-value pairs in which a key serves as a unique identifier. Both keys and values can be anything, ranging from simple objects to complex compound objects.
Incorporating the teachings of Wei into Newman and Schoening would produce the storage system provides a keyvalue store that is associated with the storage volume. The clients access the key-value store via a keyvalue interface that provides a number of key-value operations to read, write, list, and delete key-value records from the key-value store, as disclosed by Wei, (see Abstract). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2019/0278854 A1, hereinafter Newman) in view of Schoening et al. (US 6,505,228 B1, hereinafter Schoening) in view of Wei et al. (US 9,971,526 A1, hereinafter Wei) and in view of Wang et al. (US 2016/0321294 A1, hereinafter Wang).
Regarding dependent claim(s) 5, the combination of Newman, Schoening and Wei discloses the method as in claim 1. However, the combination of Newman, Schoening and Wei do not appear to specifically disclose wherein the storage application is further executable to perform operations comprising: calculating delta values from each key data entry of the plurality of key data entries of the set of key data entries using a difference between the at least one precondition value and the at least one post-condition value, wherein calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the delta values to calculate the storage system parameter. 
In the same field of endeavor, Wang discloses wherein the storage application is further executable to perform operations comprising: calculating delta values from each key data entry of the plurality of key data entries of the set of key data entries using a difference between the at least one precondition value and the at least one post-condition value, wherein calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the delta values to calculate the storage system parameter (Wang discloses A distributed key-value store is built to run on multiple computers working together, and thus allows you to work with larger data sets because more servers with more memory now hold the data. Calculate an updated value for a given multiple key-value pair in the bucket if one or more delta values for the same key are found in cache. Update the values for those cache entries with absolute values, as calculated at block 310, if they previously contained delta values. Delta is the overall change in a value. A different, absolute value for the same key is found in cache 112; (3) calculate an updated value for a given key-value pair in the bucket if one or more delta values for the same key are found in cache (difference between the at least one precondition value and the at least one post-condition value) within the parameter, (see Wang: Para. 0020, 0025, 0028, 0043, 0046, 0051 and 0059-0069). This reads on the claim concept of wherein the storage application is further executable to perform operations comprising: calculating delta values from each key data entry of the plurality of key data entries of the set of key data entries using a difference between the at least one precondition value and the at least one post-condition value, wherein calculating the storage system parameter from the plurality of key data entries of the set of key data entries uses the delta values to calculate the storage system parameter). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time calculating a storage system parameter based on the key value of Newman, Schoening and Wei in order to have incorporated one or more delta values, as disclosed by Wei, since both of these mechanisms are directed to a key-value store, or key-value database, is a type of data storage software program that stores data as a set of unique identifiers, each of which have an associated value. This data pairing is known as a "key-value pair." The unique identifier is the "key" for an item of data, and a value is either the data being identified or the location of that data. A key-value pair is two pieces of data associated with each other. The key is a unique identifier that points to its associated value, and a value is either the data being identified or a pointer to that data. A key-value pair is the fundamental data structure of a key-value store or key-value database, but key-value pairs have existed outside of software for much longer. A telephone directory is a good example, where the key is the person or business name, and the value is the phone number. Stock trading data is another example of a key-value pair. In this case, you may have a key associated with values for the stock ticker, whether the trade was a buy or sell, the number of shares, or the price of the trade. There are a few advantages that a key-value store provides over traditional row-column-based databases. Thanks to the simple data format that gives it its name, a key-value store can be very fast for read and write operations. And key-value stores are very flexible, a valued asset in modern programming as we generate more data without traditional structures. Web applications may store user session details and preference in a key-value store. All the information is accessible via user key, and key-value stores lend themselves to fast reads and writes. A distributed keyvalue store builds on the advantages and use cases described above by providing them at scale. A distributed key-value store is built to run on multiple computers working together, and thus allows you to work with larger data sets because more servers with more memory now hold the data. Incorporating the teachings of Wang into Newman, Schoening and Wei would produce key-value data that has been recently updated on the node via one or more of the key-value update operations, as disclosed by Wang, (see Abstract). 
Regarding claim 14, (draw method): claim 14 is method claim respectively that correspond to storage system of claim 5. Therefore, 14 is rejected for at least the same reasons as the storage system 5.
Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2019/0278854 A1, hereinafter Newman) in view of Schoening et al. (US 6,505,228 B1, hereinafter Schoening) in view of Wei et al. (US 9,971,526 A1, hereinafter Wei) and in view of Kirshenbaum (US 2010/0083004 A1, hereinafter Kirshenbaum). 
Regarding dependent claim(s) 8, the combination of Newman, Schoening and Wei discloses the method as in claim 1. However, the combination of Newman, Schoening and Wei do not appear to specifically disclose wherein the storage application is further executable to perform operations comprising: identifying a change operation related to a prior data object, wherein a prior key data entry in the set of key data entries references the prior data object; executing, responsive to the change operation, a cleanup key data entry operation on the set of key data entries, wherein the cleanup key data entry operation identifies the prior data object for garbage collection; and executing, responsive to identifying garbage collection for the prior data object as complete, a removal key data entry operation on the set of key data entries, wherein the removal key data entry operation adds at least one deletion postcondition value related to the prior data object.
In the same field of endeavor, Kirshenbaum discloses wherein the storage application is further executable to perform operations comprising: identifying a change operation related to a prior data object, wherein a prior key data entry in the set of key data entries references the prior data object; executing, responsive to the change operation (Kirshenbaum discloses a database, which includes stored associations between keys and values. values associated with keys, or other values accessible to data store 16 and which might change over time. For example, a requester 304-306 might request an association to a value which is defined to be the maximum of all (or all visible) values associated with a specified other key or set of keys, (see Kirshenbaum: Para. 0029, 0034, 0036, 0071, 0072 and 0080). This reads on the claim concept of wherein the storage application is further executable to perform operations comprising identifying a change operation related to a prior data object. Such associations exist, the association being added is flagged as overriding. If the new association has an override lock, the data store 16 preferably checks whether that lock corresponds to the override keys for any of the other entries, and, if so, the new association is marked as (already) overridden. Lock corresponds to the override keys for any of the other entries, and, if so, the new association is marked as (already) overridden, (see Kirshenbaum: Para. 0039-0044, 0052 and FIG. 3-13). This reads on the claim concept of wherein a prior key data entry in the set of key data entries references the prior data object; executing, responsive to the change operation).   
a cleanup key data entry operation on the set of key data entries, wherein the cleanup key data entry operation identifies the prior data object for garbage collection; and executing, responsive to identifying garbage collection for the prior data object as complete, a removal key data entry operation on the set of key data entries, wherein the removal key data entry operation adds at least one deletion postcondition value related to the prior data object (the association preferably is removed, possibly with some cleanup. For example, if the association overrides and there are no other associations with the same override key, then there is a chain of zero or more deleted associations terminating in an overridden association, (see Kirshenbaum: Para. 0038, 0085, 0086 and FIG. 5). This reads on the claim concept of a cleanup key data entry operation on the set of key data entries. Pre-specified expiration policy or a reclamation of the entry node (or the page containing the entry node) as "garbage") and/or can be made as part of a scanning process that is independent of any particular entry node, (see Kirshenbaum: Para. 0081-0084). This reads on the claim concept of wherein the cleanup key data entry operation identifies the prior data object for garbage collection; and executing, responsive to identifying garbage collection for the prior data object as complete. Deleted/remove, with the data values 370 returned in response to a request 360 being updated (e.g., on-the-fly) to reflect these changes (post-condition value related to the prior data object). Removal, when an association is requested, a secret override key is generated, (see Kirshenbaum: Para. 0049, 0050 and 0080). This reads on the claim concept of a removal key data entry operation on the set of key data entries, wherein the removal key data entry operation adds at least one deletion post-condition value related to the prior data object). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time calculating a storage system parameter based on the key value of Newman, Schoening and Wei in order to have incorporated the cleanup key data entry to garbage collection, as disclosed by Kirshenbaum, since both of these mechanisms are directed to the term "garbage" refers to any data not needed by the directory but still occupying space in it. This unwanted or obsolete data can eventually fill up the disk and decrease directory performance. The process of removing this unwanted data from the directory is called garbage collection. Garbage collection is a housekeeping process that is designed to free space within the Active Directory database. When an object is deleted, it is not removed from the Active Directory database. Instead, the object is instead marked for deletion at a later date. This mark is then replicated to other domain controllers. Therefore, the garbage collection process starts by removing the remains of previously deleted objects from the database. A data row is considered stale if it was deleted by a transaction that is no longer active. A stale row is eligible for garbage collection. The following are characteristics of garbage collection in In-Memory. Garbage collection is controlled by the main garbage collection thread. The main garbage collection thread runs every minute, or when the number of committed transactions exceeds an internal threshold. After a user transaction commits, it identifies all queued items associated with the scheduler it ran on and then releases the memory. If the garbage collection queue on the scheduler is empty, it searches for any non-empty queue in the current NUMA node. If there is low transactional activity and there is memory pressure, the main garbage-collection thread can access garbage collect rows from any queue. If there is no transactional activity after (for example) deleting a large number of rows and there is no memory pressure, the deleted rows will not be garbage collected until the transactional activity resumes or there is memory pressure. A programming language uses objects in its programs to perform operations. Objects include simple variables, like strings, integers, or booleans. They also include more complex data structures like lists, hashes, or classes. Incorporating the teachings of Kirshenbaum into Newman, Schoening and Wei would produce managing associations between keys and values within a computer processing system, as disclosed by Kirshenbaum, (see Abstract).
Regarding claim 17, (draw method): claim 17 is method claim respectively that correspond to storage system of claim 8. Therefore, 17 is rejected for at least the same reasons as the storage system 8.
Regarding claim 20, (draw system): claim 10 is system claim respectively that correspond to storage system of claim 8. Therefore, 20 is rejected for at least the same reasons as the storage system 8. 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2019/0278854 A1, hereinafter Newman) in view of Schoening et al. (US 6,505,228 B1, hereinafter Schoening) in view of Wei et al. (US 9,971,526 A1, hereinafter Wei) and in view of Ten-Pow et al. (US 9,047,312 B1, hereinafter Ten-Pow).
Regarding dependent claim(s) 9, the combination of Newman, Schoening and Wei discloses the method as in claim 1. However, the combination of Newman, Schoening and Wei do not appear to specifically disclose wherein the storage application is further executable to perform operations comprising: executing, responsive to the change operation, a logically deleted key data entry operation to the set of key data entries, wherein a resulting key data entry includes: at least one deletion postcondition value related to the prior data object; and a logically deleted marker. 
In the same field of endeavor, Ten-Pow discloses wherein the storage application is further executable to perform operations comprising: executing, responsive to the change operation, a logically deleted key data entry operation to the set of key data entries, wherein a resulting key data entry includes: at least one deletion postcondition value related to the prior data object; and a logically deleted marker (Ten-Pow discloses storage system receives a request for a DELETE type operation that specifies a key. A key is an identifier for an object within a bucket. In some embodiments, every object in a bucket may have exactly one key, and the combination of a bucket, key, and version identifier may uniquely identify each object stored in the storage system, (see Ten-Pow: Col. 3 line 1-67, Col. 4 line 1-67, Col. 5 line 1-67). Code 925 may include instructions and data implementing desired functions that are not directly executable by processor 910 but are represented or encoded in an abstract form that is translatable to instructions that are directly executable by processor, (see Ten- Pow: Col. 30 line 1-67). A logical deletion of an object (e.g., an entry corresponding to a delete marker object) and entries representing an actual deletion of an object {regardless of whether the object deleted was a delete marker object or an explicitly specified object version) may be stored in the key map, and may include keys, (see Ten-Pow: Col. 10 line 1-67, Col. 12 line 1-67, Col. 14 line 1-67 and FIG.  1-4). Storage system may automatically delete one or more delete marker objects (e.g., reap conditions specific to a particular storage system implementation, reap conditions specific to particular use models, or reap conditions specified by a user/subscriber to a storage system), (see Ton-Pow: Col. 8 line 1-67). This reads on the claim concept of wherein the storage application is further executable to perform operations comprising: executing, responsive to the change operation, a logically deleted key data entry operation to the set of key data entries, wherein a resulting key data entry includes: at least one deletion postcondition value related to the prior data object; and a logically deleted marker). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the a set of key data entries with range of time calculating a storage system parameter based on the key value of Newman, Schoening and Wei in order to have incorporated the a logically deleted marker associated key-value/key data/object, as disclosed by Ton- Pow, since both of these mechanisms are directed to a delete marker is a placeholder (marker) for a versioned object that was named in a simple DELETE request. Because the object was in a versioning enabled bucket, the object was not deleted. The storage size of a delete marker is equal to the size of the key name of the delete marker. A key name is a sequence of Unicode characters. The only way to list delete markers (and other versions of an object) is by using the versions sub resource in a GET Bucket versions request. A simple GET does not retrieve delete marker objects. The following figure shows that a GET Bucket request does not return objects whose current version is a delete marker. It then outputs the sorted list of documents that were changed in the order in which they were modified. The changes are persisted, can be processed asynchronously and incrementally, and the output can be distributed across one or more consumers for parallel processing. Currently change feed doesn't log deletes. Similar to the previous example, you can add a soft marker on the items that are being deleted. For example, you can add an attribute in the item called "deleted" and set it to "true" and set a TTL on the item, so that it can be automatically deleted. You can read the change feed for historic items (the most recent change corresponding to the item, it doesn't include the intermediate changes), for example, items that were added five years ago. You can read the change feed as far back as the origin of your container but if an item is deleted, it will be removed from the change feed. Change feed items come in the order of their modification time. This sort order is guaranteed per logical partition key. Incorporating the teachings of Ten-Pow into Newman, Schoening and Wei would produce to a delete operation specifying a key, but not a version identifier, the storage system may create a delete marker object that is stored as the latest object version of the key, as disclosed by Ten-Pow, (see Abstract). 
Regarding claim 18, (draw method): claim 18 is method claim respectively that correspond to storage system of claim 9. Therefore, 18 is rejected for at least the same reasons as the storage system 9. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164          

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164